Case: 1:20-cv-01330-SO Doc #: 10 Filed: 12/11/20 1 of 5. PageID #: 100




                            UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION




MARTIN ROBINSON, et al.,          )                  Case No. 1:20 CV 1330
                                  )
     Plaintiffs                   )                  JUDGE SOLOMON OLIVER, JR.
                                  )
     v.                           )
                                  )
SHIRLEY STRICKLAND-SAFFOLD, et al.)
                                  )                 MEMORANDUM OPINION
     Defendants                   )                 AND ORDER


       Pro se Plaintiff Martin Robinson, an Ohio prisoner incarcerated in the Warren Correctional

Institution, filed this civil rights action under 42 U.S.C. § 1983 against numerous governmental

entities and employees, including Judge Shirley Strickland-Saffold; the Cuyahoga County Common

Pleas Court; the Cuyahoga County Corrections Center; the Cuyahoga County Prosecutor, Michael

C. O’Malley, and a former Assistant Prosecuting Attorney, Hannah Smith; the Brook Park Police

Department; the Cuyahoga County Sheriff’s Department; and several “John Doe” police officers.

       In his Complaint, Plaintiff alleges in conclusory fashion that he was “wrongfully arrested,”

which “led to wrongful incarcerations.” (Doc. No. 1-2 at PageID # 11). He seeks compensation for

himself and on behalf of Plaintiffs Gary Robinson and Maiya McCoy. (Id. at PageID # 10).

                                      I. BACKGROUND

       On April 1, 2020, Plaintiff commenced this civil rights action in the Cuyahoga County
Case: 1:20-cv-01330-SO Doc #: 10 Filed: 12/11/20 2 of 5. PageID #: 101




Common Pleas Court. See Robinson, et al. v. Strickland-Saffold, et al., Cuyahoga County Court of

Common Pleas, Case No. CV20-931617 (April 1, 2020). On June 18, 2020, Defendants Cuyahoga

County Prosecutor Michael C. O’Malley, the Cuyahoga County Corrections Center, the Cuyahoga

County Sheriff’s Department, and former Assistant Prosecuting Attorney Hannah Smith filed a

Notice of Removal to this Court pursuant to 28 U.S.C. § 1441 et seq.

       Before Robinson’s Complaint was screened by the Court under the Prison Litigation Reform

Act, Defendants Cuyahoga County Prosecutor Michael C. O’Malley, the Cuyahoga County

Corrections Center, the Cuyahoga County Sheriff, the Cuyahoga County Common Pleas Court,

Judge Shirley Strickland-Saffold, Bailiff Larry Wallace, and former Assistant Prosecuting Attorney

Hannah Smith filed a motion to dismiss Robinson’s Complaint pursuant to Fed.R.Civ.P. 12(b)(6)

(Doc. No. 4).

                                 II. STANDARD OF REVIEW

       District courts are required under 28 U.S.C. § 1915A to review all complaints filed in federal

court in which a prisoner seeks redress from a governmental officer or employee, and to dismiss

before service any such complaint that the Court determines is frivolous or malicious, fails to state

a claim upon which relief can be granted, or seeks monetary relief from a defendant who is immune

from such relief. Hill v. Lappin, 630 F.3d 468, 470-71 (6th Cir.2010).

       When determining whether a plaintiff has stated a claim upon which relief can be granted,

the court must construe the Complaint in the light most favorable to the plaintiff, accept all

factual allegations as true, and determine whether the Complaint contains “enough facts to state a

claim to relief that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007).

The plaintiff's obligation to provide the grounds for relief “requires more than labels and


                                                 -2-
Case: 1:20-cv-01330-SO Doc #: 10 Filed: 12/11/20 3 of 5. PageID #: 102




conclusions, and a formulaic recitation of the elements of a cause of action will not do.” Id. at 555.

Although a Complaint need not contain detailed factual allegations, its “[f]actual allegations must

be enough to raise a right to relief above the speculative level . . . on the assumption that all the

allegations in the complaint are true.” Id. (Citation omitted.). The Court is “not bound to

accept as true a legal conclusion couched as a factual allegation.” Papasan v. Allain, 478 U.S. 265,

286 (1986).

       The Supreme Court further explained the “plausibility” requirement, stating that “[a] claim

has facial plausibility when the plaintiff pleads factual content that allows the court to draw the

reasonable inference that the defendant is liable for the misconduct alleged.” Ashcroft v. Iqbal, 556

U.S. 662, 678 (2009). Furthermore, “[t]he plausibility standard is not akin to a ‘probability

requirement,’ but it asks for more than a sheer possibility that a defendant has acted unlawfully.”

Id. (quoting Twombly, 550 U.S. at 556). This determination is a “context-specific task that requires

the reviewing court to draw on its judicial experience and common sense.” Id. at 679.

                                   III. LAW AND ANALYSIS

       Here, Plaintiff alleges that on October 31, 2017, he was wrongfully arrested by police officers

of the Brook Park Police Department. He further alleges that this wrongful arrest led to his wrongful

incarceration in cases in the Berea Municpal Court and the Cuyahoga County Court of Common

Pleas. Plaintiff seeks damages for his alleged wrongful imprisonment.

       In order to recover damages for allegedly unconstitutional conviction or imprisonment, or

for other harm caused by actions whose unlawfulness would render a conviction or sentence invalid,

“a § 1983 plaintiff must prove that the conviction or sentence has been reversed on direct appeal,

expunged by executive order, declared invalid by a state tribunal authorized to make such


                                                 -3-
Case: 1:20-cv-01330-SO Doc #: 10 Filed: 12/11/20 4 of 5. PageID #: 103




determination, or called into question by a federal court’s issuance of a writ of habeas corpus, 28

U.S.C. § 2254. A claim for damages bearing that relationship to a conviction or sentence that has

not been invalidated is not cognizable under § 1983.” Heck v. Humphrey, 512 U.S. 477, 486-87

(1994). Therefore, when a state prisoner seeks damages in a § 1983 suit, “the court must consider

whether a judgment in favor of the plaintiff would necessarily imply the invalidity of his conviction

or sentence; if it would, the complaint must be dismissed unless the plaintiff can demonstrate that

the conviction or sentence has already been invalidated.” Id. at 487. If, however, the Court

determines that the plaintiff’s claims, even if successful, will not demonstrate the invalidity of any

outstanding criminal judgment against the Plaintiff, the action should be allowed to proceed, in the

absence of some other bar to the suit. Id.

       Here, Plaintiff claims he was wrongfully imprisoned. A judgment of false imprisonment

would necessarily imply that his sentence is invalid. He must therefore allege that his sentence was

corrected in the Ohio courts or by a Writ of Habeas Corpus. Because the allegations in Plaintiff’s

Complaint do not suggest that the state sentences he challenges have been reversed on appeal or

called into question in any of the ways articulated by Heck, Plaintiff cannot proceed with a damages

action challenging his sentence. His Complaint therefore fails to allege any plausible damages claim

upon which relief can be granted.




                                                 -4-
Case: 1:20-cv-01330-SO Doc #: 10 Filed: 12/11/20 5 of 5. PageID #: 104




                                     IV. CONCLUSION

       For the foregoing reasons, this action is dismissed pursuant to 28 U.S.C. § 1915A. In

light of the Court’s decision that the Complaint is subject to summary dismissal, Defendants’

motion to dismiss under Fed.R.Civ.P. 12(b)(6) is hereby denied as moot.

       The Court certifies pursuant to 28 U.S.C. § 1915(a)(3) that an appeal from this decision

may not be taken in good faith.

       IT IS SO ORDERED.

                                                     /s/ Solomon Oliver, Jr.
                                                     SOLOMON OLIVER, JR.
                                                     UNITED STATES DISTRICT JUDGE


December 11, 2020




                                               -5-
